Citation Nr: 1220916	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  07-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and Dr. H. Adams




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to November 1984.  He died in October 2004.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The appellant testified at a Board hearing before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is associated with the claims folder. 


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the appellant's claim. 

The Veteran served on active duty from June 1962 until November 1984.  He served in the Republic of Vietnam during his military service.  His military occupational specialty was as a radioman throughout his career.  His military duties required typing skills.  

In December 1998, the RO granted service connection for hearing loss of the left ear, residuals of a nondisplaced fracture of the distal little metacarpal of the right hand, and residual scar due to left wrist ganglion cyst removal.  The grant was based on the results of VA examinations as well as entries in the Veteran's service treatment records (STRs).  All three disabilities were rated at the noncompensable level.  These were the service-connected disabilities in effect at the time of his death in October 2004.

The Certificate of Death listed the cause of death as squamous cell cancer of the tonsil with metastasis to the thoracic spine.  The time interval between onset and death was listed as months.  The Certificate of Death also listed bilateral pulmonary embolisms due to post operative complications as a significant condition that contributed to death but not resulting in the underlying cause of death.  The Certificate of Death also listed thoracic spine decompression with C5-T7 posterior fusion August 30, 2004, as an operation performed for the condition listed as the cause of death.

The appellant's May 2006 notice of disagreement (NOD) consisted of a statement and several attachments.  In her statement, the appellant noted that the Veteran had served in Vietnam and was presumed to have been exposed to Agent Orange.  She stated that the pathology that caused the Veteran's death was known and she cited to the cause of death listed on the Certificate of Death.  The appellant also alleged that the Veteran was exposed to toxins in his post-service civilian employment with the Navy.  She alleged that this additional exposure accelerated the cancer's growth such that the Veteran died in a short period of time.

In December 2009, the Board noted that a VA orthopedic examiner from July 1998 had commented on the Veteran undergoing several surgeries for a ganglion cyst of the left wrist.  The report indicated that one of the surgeries was done "at this campus."  This was interpreted to mean that the Veteran had had surgery by VA after his retirement in 1984 and prior to surgery at Kaiser in the 1988-1990 period.  In addition, a February 2007 statement provided by H. Adams, PhD, indicated that the Veteran's cancer was the result of a number of factors but, ultimately, he opined that the cancer was connected to the Veteran's service.  These factors included medical issues during service, as well as exposure to Agent Orange during service.  He referenced STR entries that allegedly identified chronic pain conditions, as well as post-service medical entries that reportedly support his theory of causation.  The doctor's statement contained an analysis of medical record entries similar to the attachment submitted by the appellant with her NOD.  However, there was no indication that the evidence relied on by the doctor was in the claims file.  Thus, the Board remanded the claim for additional development, to include obtaining VA treatment records, private treatment records, and a VA opinion as to whether it was at least as likely as not that the Veteran's squamous cell carcinoma of the tonsil was related to any incident of service.  

In June 2011, the Board determined that a VA medical opinion did not meet the requirements of the remand.  The Board also noted that the agency of original jurisdiction (AOJ) had requested records from the San Diego VA Medical Center (VAMC); however, the only records provided were duplicate copies of examinations from 1998.  There was no comment as to whether earlier records existed for the Veteran.  Finally, the Board noted that while the AOJ had requested that the appellant provide evidence relied on by Dr. Adams, she had not provided any records or authorized VA to obtain those records.  Instead, she merely replied that Dr. Adams had the Veteran's records without identifying those records.  Thus, the Board again remanded the claim for additional development, to include making an additional attempt to obtain all available VA treatment records and obtaining a VA opinion from a physician with expertise in oncology.  

In June 2011, the AOJ again requested the actual records relied on by Dr. Adams from the appellant, but no response was received.  The requested VA opinion was submitted in October 2011.  However, it remained unclear whether records from the San Diego VAMC existed and had not been obtained.  In June 2011, the AOJ requested "all medical records and treatment from the veteran examination and/or hospitalization records generated at the VA Medical Center, in San Diego, CA, to include the complete VA treatment records dated after 1984 and up to the time of the veteran's death in October 2004."  No response was received, and the AOJ did not submit additional requests to the San Diego VAMC. 

Absent some indication that additional requests to the San Diego VAMC would be futile, the Board finds that the VA has not fulfilled its duty to assist the appellant in obtaining potentially relevant VA records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As noted above, while the AOJ made efforts to contact the San Diego VAMC and requested all records regarding the Veteran's treatment after 1984, the first request resulted in duplicate records and the second request apparently was ignored.  To the extent that there has not been substantial compliance with the December 2009 and June 2011 remand directives, a remand is once again necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  The AOJ must again attempt to obtain the above-identified medical records and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the San Diego VAMC all medical records pertaining to the Veteran's examination or treatment at that facility at any time from (not after) 1984 to the Veteran's death in 2004.  Specific attention should be given to obtaining treatment notes and/or surgical reports with respect to a ganglion cyst removal sometime between 1984 and 1990.  All records and/or responses received should be associated with the claims file.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011). 

2.  If, and only if, additional relevant evidence is received, the claims folder and the additional evidence should be submitted to the VA reviewers who submitted an opinion in October 2011.  The reviewers should be requested to provide an addendum to the previous opinion in light of the additional evidence.  

If the same reviewers not available, an addendum opinion should be requested from a physician with a specialty in oncology.  A medical opinion should be provided as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that the Veteran's squamous cell carcinoma of the tonsil is related to any incident of service.  The reviewer should be asked to include a discussion of the opinion provided by Dr. Adams, to include Dr. Adams' theory of how events in service may have led to the development of cancer.

A complete rationale for any opinion expressed must be provided.  

3.  After undertaking any other development deemed appropriate, re-adjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the appellant and her representative opportunity to respond before the case is returned to the Board.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

